 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AEROJET ROCKETYDYNE, INC.,                       No. 2:17-cv-01515-KJM-AC
12                       Plaintiff,
13           v.                                        ORDER
14    GLOBAL AEROSPACE, INC., et al.,
15                       Defendants.
16

17          This matter is before the court on defendants’ second motion to take additional

18   depositions beyond the presumptive limit. ECF No. 182. This discovery motion was referred to

19   the magistrate judge pursuant to E.D. Cal. R. 302(c)(1). The matter was taken under submission

20   on the papers. For the reasons stated below, the court DENIES defendants’ motion.

21                                       I.   Relevant Background

22          This is a liability insurance coverage action between plaintiff Aerojet Rocketdyne, Inc.

23   f/k/a Aerojet-General Corporation (“Aerojet”) and multiple of its insurers (collectively “Global”)

24   arising out of a settlement agreement between Aerojet and Orbital Sciences Corporation

25   (“Orbital”), a third-party company. According to the First Amended Complaint (“FAC”), the

26   dispute between Aerojet and Orbital stemmed from two incidents, occurring on May 22, 2014 (E-

27   17 Incident) and October 28, 2014 (Orb-3 Incident), in which engines supplied by Aerojet to

28   Orbital failed, causing property damage. ECF No. 63-1 at 12 (Corrected FAC). Aerojet alleges
                                                      1
 1   that on August 20, 2015, Orbital presented it with a 41-page draft complaint alleging breach of
 2   contract, negligence, misrepresentation, and other allegations. Id. at 13. The draft complaint
 3   claimed Orbital was owed “hundreds of millions of dollars” in damages, including damages to
 4   Orbital property, a NASA facility, repair and replacement damages, and other property damage
 5   including, but not limited to, delay costs. Id.
 6          Aerojet alleges that on August 21, 2015, it provided a copy of the Draft Complaint to
 7   Global and requested Global provide coverage for the Orbital Claims. Id. Aerojet alleges it
 8   sought Global’s consent to permit it to settle with Orbital on an expedited basis, and on
 9   September 1, 2015, Global provided that consent while reserving its right to deny coverage
10   (“Non-Waiver Agreement”). Id. On September 21, 2015 Aerojet and Orbital settled for $50
11   million dollars. Id.
12          Aerojet sought indemnity from Global and alleges that Global wrongfully, and in bad
13   faith, denied any defense or indemnity obligations for amounts Aerojet paid to Orbital under the
14   settlement for the Orbital Claims, and has refused to pay any amount toward the defense and
15   settlement. ECF No. 63-1 at 14. Aerojet brought this liability insurance coverage case for
16   indemnity against Global alleging breach of contract, breach of the implied covenant of good
17   faith and fair dealing, and violations of Business and Professions Code §17200 et seq. ECF No.
18   63-1. Defendants answered and brought counterclaims for breach of the covenant of good faith
19   and fair dealing, breach of contract, estoppel, and waiver. ECF No. 93.
20          On September 26, 2018, Global filed a motion to take additional depositions beyond the
21   presumptive limit, seeking a total of 20 depositions. ECF No. 119. Plaintiffs opposed the
22   motion, which the court ultimately granted in part and denied in part. ECF No. 124. In that
23   order, the court denied Global’s request to take the depositions of Aerojet’s in-house counsel
24   members, including Christopher Cambria, Jeffrey Robb, and Brian Sweeny, without prejudice.
25   Id. at 5-6. The court concluded as follows:
26                  To the extent Global argues that the attorneys have produced non-
                    privileged documents and can make non-privileged comments with
27                  respect to those documents, the court is not persuaded that the same
                    information could not be obtained from other non-attorney sources.
28                  The court will not allow Global to exceed their deposition limit by
                                                      2
 1                  taking depositions that are not likely to be productive due to the
                    privileged nature of the deponents’ relationships with Aerojet.
 2                  Global’s requests to depose Christopher Cambria, Jeffrey Robb, and
                    Brian Sweeny are denied. Denial, however, is without prejudice; if
 3                  having taken other relevant depositions it becomes clear to Global
                    that the attorney deponents possess non-privileged, non-duplicative
 4                  information, Global may bring a second motion to take the
                    depositions.
 5

 6   Id. The court allowed Global to take the depositions of Kathleen Redd, Warren M. Boley, Jr.,

 7   Richard A. Tanovich, James Perry, George Lonergan, William Marlow, and Scott Seymour. Id.

 8   at 8.

 9                                             II.    Motion

10           Defendants now re-petition the court to take the depositions of Christopher Cambria,

11   Jeffrey Robb, and Brian Sweeny. ECF No. 194 at 19-21. Defendants also seek to depose two

12   non-attorney former employees: John Myers and John Canzio. Id. at 22-23. Aerojet opposes the

13   allowance of any further additional depositions beyond the presumptive limit. Id. at 24-30.

14                                            III.   Analysis

15           Federal Rule of Civil Procedure 30 presumptively limits a party to ten depositions; a

16   party may only exceed this number with leave of court or stipulation of the parties. Fed. R. Civ.

17   P. 30(a)(2)(A)(i). A party seeking leave of court to exceed 10 depositions must make a

18   “particularized showing” why the discovery is necessary under Rule 26. Id. (citing C&C Jewelry

19   Mfg., Inc. v. West, 2011 WL 767839, at *1 (N.D. Cal. 2011)).

20           A.     Defendants’ Motion is Denied as to In-House Counsel Deponents

21           Global’s proposed depositions of Christopher Cambria, Jeffrey Robb, and Brian Sweeny,

22   appear to be more burdensome than they are necessary, as they are unlikely to lead to non-

23   duplicative information. As discussed in the undersigned’s previous order, courts have

24   recognized the deposition of an opposing party’s counsel can have a negative impact on the

25   litigation process and these depositions are therefore discouraged. See Stevens v. Corelogic, Inc.,

26   No. 14CV1158 BAS (JLB), 2015 WL 8492501, at *1 (S.D. Cal. Dec. 10, 2015). Generally,

27   courts allow for the deposition of an opposing party’s attorney where the party seeking to take the

28   deposition can show “(1) No other means exist to obtain the information than to depose opposing
                                                       3
 1   counsel; (2) The information sought is relevant and nonprivileged; and (3) The information is
 2   crucial to the preparation of the case.” Id., citing Shelton v. Am. Motors Corp., 805 F.2d 1323,
 3   1327 (8th Cir. 1986).
 4          Global has again failed to make the particularized showing necessary to demonstrate that
 5   the depositions Robb, Cambria, and Sweeny are likely to lead to unique information that is crucial
 6   to the preparation of this case, especially in light of the extensive discovery (already above and
 7   beyond the presumptive deposition limit) that has occurred in this case, and the fact that others
 8   were present for nearly all of the interactions Global seeks information about. For example,
 9   Global contends that Cambria “took the lead” in a conference call with insurance broker Marsh
10   on August 24, 2015 (ECF No. 194 at 20), but others were on this call as well. Global contends
11   Mr. Sweeney was part of the “Aerojet contract negotiating team” in 2015, but on its face, this
12   statement indicates others also participated in the relevant contract negotiation. ECF No. 194 at
13   21. The allegation that Sweeney became a conduit for negotiations does not make a showing that
14   he is the sole source of crucial information. Id. The same is true for the allegation that Mr. Robb
15   became a point person for communications with Orbital and that he was trying to “spearhead and
16   capture” information about Orbital. Id. at 22. None of this indicates that these individuals are the
17   sole sources of crucial information.
18          Indeed, Global has already taken the depositions of others who were part of the same
19   conversations as the proposed attorney deponents. For example, Gerald Newman was party of
20   the “contract negotiating team” with Mr. Sweeny. ECF No. 194-2 at 330. Further, as the court
21   noted in its last order on this subject, Aerojet has already produced non-privileged documents
22   from each of these proposed deponents. ECF No. 119 at 28. Global’s argument is not persuasive
23   insofar as it does not point to specific facts that are solely within the wheelhouse of the proposed
24   deponents, and this is especially true in light of the extensive and burdensome deposition
25   discovery that has already taken place and is ongoing in this case. Discovery is broad, but it must
26   be proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). The court is unconvinced that
27   the proposed additional depositions are necessary or proportional, and Global’s request is
28   DENIED.
                                                        4
 1           B.      Global’s Motion is Denied as to Non-Attorney Deponents
 2           Global’s request to depose Mr. Canzio and Mr. Myers does not satisfy the requirement of
 3   a particularized showing of necessity under Fed. R. Civ. P. 30(a)(2)(A)(i). Global argues that
 4   other deponents testified that they received “Estimates on Completion” and other financial
 5   analyses from Myers and/or Canzio. ECF No. 194 at 22-23. First, Aerojet has provided an
 6   affidavit that any such assessments were not focused on Orbital’s damages; rather the assessments
 7   addressed the financial impact to Aerojet that a settlement would cause, and the assessments were
 8   done by another person – Jordan Ware – even if they were delivered to others through Myers
 9   and/or Canzio. ECF No. 194-2 at 2, Myers Aff. at ¶¶ 2-3. Aerojet states that “Global will have
10   the chance to depose Mr. Ware, who created the underlying financial reports and assessments.” ECF

11   No. 194 at 29. In light of this representation, there is no particularized showing of necessity to depose

12   Mr. Canzio or Mr. Myers, and the motion is DENIED on this point.

13                                             IV.     Conclusion
14           Defendants’ second motion for additional depositions (ECF No. 182) is DENIED in its
15   entirety.
16   DATED: April 1, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
